         Case
          Case1:20-cv-02301-LJL
               1:20-cv-02301-LJL Document
                                  Document18-2
                                           19 Filed
                                               Filed09/21/20
                                                     09/18/20 Page
                                                               Page11ofof11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 PAMELA WILLIAMS,
                                                                               The Clerk is directed to close the
                                                                               motion at Dkt. No. 18.
                        Plaintiff,                    1:20-civ-2301 (LJL)
 v.

 SHOE SENSATION, INC.,

                        Defendant.
                                                                                 9/21/2020

                                             ORDER

        The Parties have jointly moved to dismiss this case, with prejudice, pursuant to Federal

Rule of Civil Procedure 41(a)(2) after having reached a settlement agreement. The parties have

requested dismissal include two terms, namely, that the Court incorporate by reference their

separate settlement agreement and that the Court retain jurisdiction over the parties and the case

solely for the purpose of enforcing the terms of the settlement agreement. The Court has

considered the parties’ motion and now ORDERS:

        1.     This action is dismissed with prejudice.

        2.     The terms of the parties’ separate Settlement Agreement and Release, which the

parties filed as Exhibit A to their Joint Motion, are incorporated into this Order by reference.

        3.     The Court retains jurisdiction over the parties and the action solely for the

purpose of enforcing the Settlement Agreement and Release.

      SO ORDERED.




        9/21/2020
Dated: _______________                                ________________________________
                                                      Hon. Lewis J. Liman
                                                      United States District Court Judge
                                                      Southern District of New York
